Filed 06/08/21                               Case 21-20167                       Doc 50



       1                                    NOT FOR PUBLICATION

       2

       3                          UNITED STATES BANKRUPTCY COURT

       4                          EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:
                                                    Case No. 21-20167-A-13
       7
           HARLAN PAGE CONFER III and               BHS-1
       8   CHARLOTTE CLUFF CONFER,
       9                                            MEMORANDUM

      10                    Debtors.

      11

      12

      13

      14

      15
                                Argued and submitted on May 18, 2021
      16
                                       at Sacramento, California
      17
                     Honorable Fredrick E. Clement, Bankruptcy Judge Presiding
      18

      19
                 Appearances:    Michael O'Dowd Hays for Harlan Page Confer
      20                         III and Charlotte Cluff Confer; Barry H.
                                 Spitzer for Jacob Watson and James Watson;
      21
                                 Kristen Koo for David P. Cusick, Chapter
                                 13 trustee
      22

      23

      24

      25

      26

      27

      28
Filed 06/08/21                             Case 21-20167                             Doc 50



      1          Executory contracts may be rejected in Chapter 13.    One day

      2    before a foreclosure sale, octogenarian sellers contracted to sell

      3    their home for one-half its value.     Buyers have not yet paid the

      4    purchase price; sellers have not conveyed title and remain in

      5    possession.     Sellers filed Chapter 13 and confirmed a plan rejecting

      6    all executory contracts.     Buyers move for stay relief to prosecute a

      7    specific performance action for the sale contract.     Should the court

      8    grant the motion?

      9    I.    FACTS

     10          A.      Harlan and Charlotte Confer, Their Home and Financial
                         Trouble
     11
                 Harlan Confer is an 86-year old retired Baptist minister and army
     12
           chaplain; Charlotte Confer (collectively “the Confers”) is an 85-year
     13
           old retired nurse.
     14
                 In 1986, the Confers purchased a home at 295 San Joaquin Drive,
     15
           Red Bluff, California.     It is a four bedroom, two bathroom, 1,773
     16
           square foot home built in 1959.     Prior to the events that form the
     17
           basis of this dispute, the Confers’ home had a value of $255,000-
     18
           280,000 and was encumbered by a first deed of trust in favor of New
     19
           Rez, LLC.
     20
                 In 2010, the Confers received a home equity loan from Umpqua Bank
     21
           to build a small outbuilding behind their residence.     The amount of
     22
           that loan was $43,000; the loan was secured by a second deed of trust
     23
           against their home.
     24
                 Thereafter, Harlan Confer used the couple’s social security and
     25
           pension income to make unsecured loans to persons who were supposed to
     26
           use the monies to fund their college education and then repay the
     27
           Confers.    When the Confers’ borrowers did not do so, the Confers fell
     28
                                                  2
Filed 06/08/21                             Case 21-20167                                    Doc 50



      1    behind in payments on the loans secured by the first and second deeds

      2    of trust.    New Rez, LLC commenced foreclosure proceedings. 1    The

      3    foreclosure sale was noticed for Monday, January 27, 2020, at 2:00

      4    p.m.

      5           B.   The Residential Purchase Agreement
      6           During the evening before the foreclosure, Sunday, January 26,

      7    2020, and mindful of the pending foreclosure sale, Edward Lenzer

      8    (“Lenzer”) of “eXp Realty,” contacted the Confers at their home and

      9    suggested a sale of the property to Jacob Watson and James Watson.          He

     10    promised the Confers $25,000 cash, approximately, in exchange for a

     11    deed to their home to the Watsons and the Watsons’ agreement to pay

     12    two trust deeds encumbering the property and costs of sale.

     13    Initially, Harlan Confer was unwilling to sell, and asked Lenzer to

     14    arrange a loan to cure the arrearages or to assist in consolidating

     15    the two deeds of trust.    Lenzer informed the Confers that the sale was

     16    the only mechanism by which the equity in their home could be saved.

     17    Harlan Confer remembers that he agreed to the sale, if and only if he

     18    had a right to repurchase the property once he received the funds to

     19    do so; the Watsons, speaking through Lenzer, dispute that Harlan

     20    Confer conditioned the sale on such a repurchase provision.

     21           The next morning, Lenzer returned to the Confers’ home and

     22    presented them with a Residential Purchase Agreement signed by the

     23    Watsons.    Under its terms, Jacob Watson and James Watson offered to

     24    purchase 295 San Joaquin Drive, Red Bluff, California, from the

     25    Confers for $136,000.    The Watsons promised to pay the Confers $22,000

     26
           1 The record is unclear whether it was New Rez, LLC or Umpqua Bank that
     27    prosecuted foreclosure proceedings. For the purposes of this motion, the
           court assumes foreclosure was prosecuted by New Rez, LLC. But the true
     28    identity of the foreclosing trust deed holder is not outcome-dispositive.
                                                  3
Filed 06/08/21                            Case 21-20167                               Doc 50



      1    as a down payment and the balance, $114,000, at or before the close of

      2    escrow.   Edward Lenzer, eXp Realty, represented both the Confers and

      3    the Watsons in the transaction.   Possession of the property was to be

      4    turned over to the Watsons at the close of escrow.

      5          Later that morning, the Confers signed the Residential Purchase

      6    Agreement.    Charlotte Confer delivered the signed sale agreement to

      7    Lenzer at the situs of the foreclosure sale moments before the trustee

      8    auctioned 295 San Joaquin Drive, Red Bluff, California.      Lenzer

      9    provided the auctioneer with proof that the arrearage had been paid

     10    (apparently by the Watsons), and the auctioneer cancelled the

     11    foreclosure sale.

     12          Apparently, in their hurry to sign the agreement, the Confers

     13    failed to sign and/or initial all necessary portions of the

     14    Residential Purchase Agreement.   During the late afternoon or early

     15    evening hours of January 27, 2020, Lenzer returned to the Confers’

     16    home to collect still further signatures.      Lenzer rushed the Confers

     17    to do so, stating that “he wanted to get home and not spend another

     18    night in a motel.”   Harlan Confer decl. p. 5, lines 1-2, May 4, 2021,

     19    ECF No. 40.

     20          The Watsons did, in fact, make the $22,000 payment called for by

     21    the agreement.   Of that amount, the Watsons paid the Confers $19,968

     22    directly, outside escrow; the remainder, approximately $2,032, was

     23    paid into escrow.    But the Watsons did not deposit the balance of the

     24    purchase price into escrow.

     25          Later, the Confers declined to proceed with the sale.

     26    Specifically, they refused to sign escrow instructions and they also

     27    refused to execute a deed to the property.      At all times pertinent

     28    hereto, the Confers have remained in possession of 295 San Joaquin
                                                 4
Filed 06/08/21                             Case 21-20167                                   Doc 50



      1    Drive, Red Bluff, California.

      2          The Confers, who did not wish to sell their home, attempted to

      3    negotiate a settlement.    But funding the settlement was a problem.

      4    The Watsons wanted the Confers to honor their agreement to sell.

      5    Settlement discussions broke down.

      6          C.     The State Court Action
      7          In June 2020, the Watsons filed an action in state court, seeking

      8    specific performance and damages.     Steven M. Dean of the Dean Law

      9    Firm, Inc. was counsel for the Watsons. 2       The complaint plead causes of

     10    action for specific performance, breach of contract and fraud.        It

     11    plead that (1) the Confers owned 295 San Joaquin Drive, Red Bluff,

     12    California; (2) the Confers entered into a Residential Purchase

     13    Agreement to sell that property to the Watsons for $136,000; (3) the

     14    Watsons made an earnest money down payment of $24,032 ($22,000 of

     15    which was paid directly to Confers); and (4) the Confers refused to

     16    perform the purchase agreement notwithstanding receipt of $22,000 from

     17    the Watsons.    The Residential Purchase Agreement was appended to the

     18    complaint.

     19          The Confers were served with the lawsuit but failed to make a

     20    timely appearance.

     21          After the Confers’ default was entered, in October 2020, the

     22    state court conducted a default prove up hearing.        The court found

     23    that: (1) there was a “valid written contract” 3 between the Confers and

     24
           2 The court takes judicial notice of the Complaint, Watson v. Confer, No.
     25
           20CI000087 (Tehama County Superior Court June 8, 2020), attached as Exhibit 1
           to Adversary Complaint, Watson v. Confer, 21-2024 (Bankr. E.D. Cal. April 27,
     26    2021), ECF No. 1. Fed. R. Evid. 201.
           3 Facts not within the horizon of the Tehama County Superior Court make the
     27    court’s use of the phrase “valid written contract” unfortunate and make the
           Watsons’ dealings with the Confers more than a little troubling. First, the
     28    Residential Purchase Agreement appears to have been unsolicited. Lenzer
                                                  5
Filed 06/08/21                             Case 21-20167                                   Doc 50



      1    the Watsons for the sale of 295 San Joaquin Drive, Red Bluff,

      2    California, for $136,000; (2) the Watsons paid $22,000 ($19,967.88

      3    directly to Confers) in earnest money; (3) the Confers refused to

      4    proceed with the sale; (4) the Confers remained in possession of the

      5    property; and (5) the Watsons had no adequate remedy at law.        The

      6    court ordered the Confers to sign escrow instructions and to execute

      7    and deliver a grant deed for 295 San Joaquin Drive, Red Bluff to the

      8    escrow holder.   It also ordered escrow to close “[two] business days

      9
           decl. 2:3-13, April 15, 2021, ECF No. 23. Second, it appears that the
     10    purchase was not for the Watsons’ use as a personal residence, Lenzer decl.
           2:7-15, May 7, 2011, ECF No. 44 (describing the subject property as “worth
     11    the investment by them”), Harlan Confer p. 4, May 4, 2021, ECF No. 40 (“He
           [Lenzer] informed me that they had a couple of investors that might be
     12    willing to agree but that he had to talk with them first”); contra
           Residential Purchase Agreement ¶ 9(A), April 15, 2021, ECF No.24 (suggesting
     13    use as a personal residence); see also Cal. Civ. Code §
           1695.1(a)(1)(excluding purchases for use as the buyer’s personal residence).
     14    Third, at the time of the transaction in dispute, Harlan Confer and Charlotte
           Confer were 86 and 85 years old, respectively. Charlotte Confer decl. p. 2,
     15    May 4, 2021, ECF No. 39. Fourth, the Watsons first approached the Confers 20
           hours before the Confers’ first deed of trust holder was to conduct a
     16    foreclosure sale of 295 San Joaquin Drive, Red Bluff, California, and the
           Watsons made their purchase offer 4 hours before the foreclosure sale.
           Lenzer decl. 2:4-6, May 7, 2021, ECF No. 44; Lenzer decl. 2-13, April 15,
     17    2021, ECF No. 23; Charlotte Confer p. 3, May 4, ,2021, ECF No. 39. Fifth,
           the Watsons’ purchase offer was for one-half the value of home. Compare
     18    Order for Specific Performance 2:9-16, April 15, 2021, ECF No. 24, with
           Schedule A/B, February 1, 2021, ECF No. 14 (purchase price of $136,000
     19    against a value of $255,000). Sixth, eXp Realty (acting through Edward J.
           Lenzer) acted on behalf of both the Watsons and the Confers. Residential
     20    Purchase Agreement pp. 1, 10, April 15, 2021, ECF No. 24. Seventh, the
           Watsons and Lenzer appear to have violated the Home Equity Sales Contract
     21    Act, Cal. Civ. Code § 1695 et seq., by: (A) failing to give the Confers
           statutorily mandated notice of right to cancel the contract, Cal. Civ. Code §
     22    1695.5, Residential Purchase Agreement ¶ 5(B) (omitting reference to Home
           Equity Sales Contract Act); (B) failing to include statutorily required
     23    information, Cal. Civ. Code § 1695.3; (C) paying consideration prior to
           expiration of time to rescind, Cal. Civ. Code §1695.6(b)(4); and (D) acting
     24    unconscionably, i.e., payment of one-half price to octogenarian sellers hours
           before foreclosure sale, Cal. Civ. Code §§ 1695.13-1695.14. This court
           believes that the buyers/Lenzer’s actions give rise to causes of action
     25
           against them for (1) Watsons: violation of Home Equity Sales Contract Act,
           Cal. Civ. Code § 1695.7 (actual and treble damages, as well as attorney’s
     26    fees, Cal. Civ. Code § 1695.7); (2) Lenzer: breach of fiduciary duty,
           Restatement (Second) Agency § 387 et seq. (actual damages); and (3) Watsons
     27    and Lenzer: financial abuse of an elder person, Cal. Welfare & Inst. Code §§
           15610.30, 15657.5 (actual and punitive damages as well as attorney’s fees).
     28
                                                  6
Filed 06/08/21                             Case 21-20167                                   Doc 50



      1    after [the Confers] have deposited the [d]eed and escrow instructions

      2    with [the escrow holder] and [the Watsons] have deposited the cash

      3    balance of the purchase price.”      Order for Specific Performance 3:18-

      4    4:15, Watson v. Confer, No. 20CI000087 (Tehama County Superior Court

      5    October 7, 2020).    The court reserved the issue of damages for later

      6    determination.     Id. at 5:20-21.

      7          The Confers did not sign the escrow instructions or convey title.

      8          The monetary component of the state court action was not proved

      9    up and no judgment was entered.

     10          D.   Harlan Confer and Charlotte Confer file Chapter 13
                      Bankruptcy and Confirm a Plan
     11

     12          In January 2021, the Confers filed a Chapter 13 bankruptcy.          As

     13    pertinent here, they claimed ownership in 295 San Joaquin Drive, Red

     14    Bluff, California, which they valued at $255,000.       Their schedules

     15    indicate that their residence at 295 San Joaquin Drive, Red Bluff,

     16    California was encumbered by a first deed of trust in favor of New

     17    Rez, LLC and a second deed of trust in favor of Umpqua Bank.        Both

     18    were in default.    The Confers claimed a homestead exemption in their

     19    San Joaquin Drive residence in the amount of $300,000. 4 Schedule C, ECF

     20    No. 13. Their Schedule E/F, which lists “Creditors Who Have Unsecured

     21    Claims,” included the following scheduled debt: “Dean Law Firm, Inc.,

     22    1610 West Street, Ste 2, P.O. Box 994134, Redding, CA 96099-4134” 5 in

     23    the amount of $32,174.42.” Id. at Schedule E/F. In describing the

     24    debt, the Confers categorized the debt as “Other” and added the

     25    following verbiage “Attorneys for Jacob and James Watson in Case No.

     26
           4 Cal. Code of Civ. Proc. 703.740.
     27    5 That address is consistent with Steven Dean/Dean Law Firm’s address as
           indicated in the pleadings filed in Watson v. Confer, No. 20CI000087 (Tehama
     28    County Case No. 2020).
                                                  7
Filed 06/08/21                             Case 21-20167                                  Doc 50



      1    20CI000087 in Tehama County Superior Court, Red Bluff...” Id. Schedule

      2    G, which should list “Executory Contracts and Unexpired Leases,” was

      3    left blank. Id. at Schedule G. The creditors’ matrix filed in support

      4    of the petition included the “Dean Law Firm, Inc.,” at that firm’s

      5    correct address, but it did not include Jacob Watson or James Watson

      6    specifically.

      7            The Confers also filed a Chapter 13 plan. Chapter 13 Plan,

      8    January 25, 2021, ECF No. 12.     The plan provided for 60 monthly

      9    payments: $1,518 per month from February 2021 to September 25, 2023,

     10    and then $1,709 per month for the remainder of the plan. Id. at §§

     11    2.01, 2.03, 7.0.     From those funds, the Chapter 13 trustee was to pay

     12    creditors by class.     The plan provided for payment of administrative

     13    expenses, i.e., trustee and debtor’s counsel’s fees, as well as

     14    payment of ongoing and delinquent amounts due to the first and second

     15    trust deed holders, i.e., New Rez, LLC and Umpqua Bank.     Id. at §

     16    3.07.    Unsecured creditors were provided for by the plan, but the

     17    Confers estimated that the dividend paid to that class would be “0%.”

     18    Id. at § 3.14.     That plan rejected all executory contracts.    Id. at §§

     19    4.01, 4.02.    It also revested all property of the estate in the

     20    debtors upon confirmation.     Id. at § 6.01.

     21            The Clerk of the Court served the Notice of Chapter 13 Bankruptcy

     22    Case, February 9, 2021, ECF No. 15, and the Confers’ Chapter 13 Plan,

     23    January 25, 2021, ECF No. 15, on the creditors, including the Dean Law

     24    Firm, Inc., who was included on the Confers’ creditors’ matrix.

     25    Certificate of Notice, February 11, 2021, ECF Nos. 16-17.        Because the

     26    Watsons were not included on the creditors’ matrix, they were not

     27    served with the Notice of Chapter 13 Bankruptcy Case, except through

     28    counsel.    The Notice of the Chapter 13 Bankruptcy Case sets the
                                                  8
Filed 06/08/21                             Case 21-20167                                   Doc 50



      1    deadlines for objecting to the claims of exemptions, objection to plan

      2    confirmation and filing adversary proceedings to challenge the

      3    discharge of certain debts.    Notice §§ 8, 9, February 9, 2021, ECF No.

      4    15.

      5          The trustee convened, and concluded, the meeting of creditors.

      6          After the deadlines for objection to the debtors’ claim of

      7    exemption and to confirmation of the plan passed—and neither the

      8    trustee nor any party in interest having objected, the Confers’

      9    Chapter 13 plan was confirmed.

     10          Neither the Watsons, nor Lenzer, filed a Proof of Claim, and the

     11    non-governmental claims bar date has passed.

     12          The Watsons subsequently filed an adversary proceeding to except

     13    the Confers’ debt to them, contending that the debt incurred to them

     14    arose from fraud and/or constituted a willful and malicious injury.

     15    11 U.S.C. § 523(a)(2)(A), (a)(6). 6    Watson v. Confer, No. 21-2024

     16    (Bankr. E. D. Cal. 2021).

     17    II.   PROCEDURE

     18          The Watsons move for stay relief to enforce the order for

     19    specific performance issued by the state court.      In support of their

     20    position, they argue that: (1) they were not given notice of the

     21    Confers’ Chapter 13 petition; (2) the state court order of specific

     22

     23
           6 This court lacks subject matter jurisdiction over this adversary proceeding
     24    insofar as it raises the willful and malicious exception to discharge, 11
           U.S.C. § 523(a)(6); see Toste v. Smedberg (In re Toste), 2014 WL 3908139 (9th
           Cir. BAP August 12, 2014) (recognizing the discharge of 11 U.S.C. § 1328(a)
     25
           does not except willful and malicious injuries from discharge and that only
           the hardship discharge of 11 U.S.C. § 1328(b)-(c) excepts those debts from
     26    the Chapter 13 discharge). Since the Confers have not yet sought--and may
           never seek--a hardship discharge, the court lacks subject matter jurisdiction
     27    over any § 523(a)(6) cause of action. Fed. R. Bankr. P. 4007(d). The court
           has issued an Order to Show Cause regarding dismissal. Order, Watson v.
     28    Confer, No. 21-2024 (Bankr. E.D. Cal. 2021), ECF No. 7.
                                                  9
Filed 06/08/21                             Case 21-20167                               Doc 50



      1    performance extinguished the Confers’ rights to the 295 San Joaquin

      2    Drive residence; (3) the state court’s findings preclude this court

      3    from denying stay relief, i.e., the Rooker-Feldman doctrine; and (4)

      4    cause exists to allow the state court to complete the specific

      5    performance portion of their action.       The Confers oppose the motion.

      6    III. JURISDICTION

      7           This court has jurisdiction, 28 U.S.C. §§ 1334, 157 (a), (b)(1);

      8    General Order No. 182 of the U.S. District Court for the Eastern

      9    District of California, and this is a core proceeding in which this

     10    court may enter final orders and judgment, 28 U.S.C. § 157(b)(2)(A),

     11    (G).

     12    IV.    LAW

     13           Filing a Chapter 13 petition invokes the stay.     11 U.S.C. §§

     14    103(a), 362(a).     “The stay protects the [1] debtor, [2] the debtor's

     15    property, and [3] property of the estate.” In re Oakhurst Lodge, Inc.,

     16    582 B.R. 784, 791 (Bankr. E.D. Cal. 2018), citing In re Casgul of

     17    Nevada, Inc., 22 B.R. 65, 66 (9th Cir. BAP 1982).

     18           (a) Except as provided in subsection (b) of this section, a
                  petition filed under section 301, 302, or 303 of this
     19           title, or an application filed under section 5(a)(3) of the
                  Securities Investor Protection Act of 1970, operates as a
     20           stay, applicable to all entities, of--
     21                 (1) the commencement or continuation, including the
                        issuance or employment of process, of a judicial,
     22                 administrative, or other action or proceeding against
                        the debtor that was or could have been commenced before
     23                 the commencement of the case under this title, or to
                        recover a claim against the debtor that arose before
     24                 the commencement of the case under this title;
     25                 (2) the enforcement, against the debtor or against
                        property of the estate, of a judgment obtained before
     26                 the commencement of the case under this title;
     27                 (3) any act to obtain possession of property of the
                        estate or of property from the estate or to exercise
     28                 control over property of the estate;
                                                 10
Filed 06/08/21                           Case 21-20167                               Doc 50



      1              (4) any act to create, perfect, or enforce any lien
                     against property of the estate;
      2
                     (5) any act to create, perfect, or enforce against
      3              property of the debtor any lien to the extent that such
                     lien secures a claim that arose before the commencement
      4              of the case under this title;

      5              (6) any act to collect, assess, or recover a claim
                     against the debtor that arose before the commencement
      6              of the case under this title....

      7    11 U.S.C. § 362(a) (emphasis added).

      8
                 Ordinarily, the stay terminates either upon discharge or when the
      9
           property is no longer property of the estate.
     10
                 (c) Except as provided in subsections (d), (e), (f), and
     11          (h) of this section--

     12              (1) the stay of an act against property of the estate
                     under subsection (a) of this section continues until
     13              such property is no longer property of the estate;

     14              (2) the stay of any other act under subsection (a) of
                     this section continues until the earliest of--
     15
                          (A) the time the case is closed;
     16
                          (B) the time the case is dismissed; or
     17
                          (C) if the case is a case under chapter 7 of this
     18                   title concerning an individual or a case under
                          chapter 9, 11, 12, or 13 of this title, the time a
     19                   discharge is granted or denied....

     20
           11 U.S.C. § 362(c)(1), (c)(2).
     21
                 While the stay remains effective, creditors may not take any of
     22
           the acts described in § 362(a).   Acts in violation of the stay are
     23
           void, not voidable.   In re Gruntz, 202 F.3d 1074, 1081-1082 (9th Cir.
     24
           2000); Hillis Motors, Inc. v. Hawaii Auto. Dealers' Ass'n, 997 F.2d
     25
           581, 586 (9th Cir. 1993); In re Schwartz, 954 F.2d 569, 571 (9th Cir.
     26
           1992) (acts in violation of the stay may not be cured or ratified).
     27
           Persons who violate the stay may be held to answer for actual and
     28
                                               11
Filed 06/08/21                             Case 21-20167                            Doc 50



      1    punitive damages, as well as attorney’s fees, 11 U.S.C. § 362(k), or

      2    may be held in contempt of court.     In re Pace, 67 F.3d 187, 193-194

      3    (9th Cir. 1995).

      4          Persons wishing to proceed against the debtor, the debtor’s

      5    property or property of the estate must seek, and obtain, leave of the

      6    bankruptcy court.     11 U.S.C. § 362(d).

      7          (d) On request of a party in interest and after notice and
                 a hearing, the court shall grant relief from the stay
      8          provided under subsection (a) of this section, such as by
                 terminating, annulling, modifying, or conditioning such
      9          stay--
     10              (1) for cause, including the lack of adequate
                     protection of an interest in property of such party in
     11              interest;
     12              (2) with respect to a stay of an act against property
                     under subsection (a) of this section, if--
     13
                          (A) the debtor does not have an equity in such
     14                   property; and
     15                   (B) such property is not necessary to an effective
                          reorganization....
     16
           11 U.S.C. § 362(d)(1), (d)(2).
     17

     18          Relief from the stay is sought by motion.    Fed. R. Bankr. P.

     19    4001(a)(1).   When such a motion is presented, the parties share the

     20    burden of proof.

     21          (g) In any hearing under subsection (d) or (e) of this
                 section concerning relief from the stay of any act under
     22          subsection (a) of this section--
     23              (1) the party requesting such relief has the burden of
                     proof on the issue of the debtor's equity in property;
     24              and
     25              (2) the party opposing such relief has the burden of
                     proof on all other issues.
     26

     27    11 U.S.C. § 362(g).

     28          “Cause” is not a defined term; what constitutes cause is
                                                 12
Filed 06/08/21                            Case 21-20167                                  Doc 50



      1    determined on a case-by-case basis.    In re MacDonald, 755 F.2d 715,

      2    717 (9th Cir. 1985).   In some instances, cause includes allowing a

      3    creditor to conclude pre-bankruptcy state court litigation that fixes

      4    the parties rights.    In re Robbins, 310 B.R. 626, 629-630 (9th Cir.

      5    BAP 2004) (perfection of prejudgment attachment lien); cf. In re Perl,

      6    811 F.3d 1120, 1127 (9th Cir. 2016).       In determining whether to allow

      7    litigation outside the bankruptcy court, most courts consider multiple

      8    factors.   In re Sonnax Indus., Inc., 907 F.2d 1280, 1286 (2nd Cir.

      9    1990).

     10    V.    DISCUSSION

     11          Long standing Ninth Circuit authority controls this dispute. In

     12    In re Alexander, a case that is [almost] indistinguishable from the

     13    present dispute, the circuit held that a real estate sales contract

     14    was executory and subject to rejection in a Chapter 13 plan, 11 U.S.C.

     15    § 1322(b)(7), even though the seller had deposited into escrow all

     16    funds necessary to close but where the buyer had neither “give[n] up

     17    possession” nor “convey[ed] title”. 670 F.2d 885, 887-888 (9th Cir.

     18    1982).

     19          Alexander differs from the present case in that the buyers in the

     20    present case sought, and the state court issued, an order compelling

     21    the sellers, i.e., Harlan Confer and Charlotte Confer, to specifically

     22    perform their contract with the Watsons.       In the Watsons’ view, that

     23    order brings the case within the rule articulated in Perl, 811 F.3d at

     24    1127 (which held that a writ of possession, after the conclusion of a

     25    foreclosure but prior to bankruptcy, extinguished all of the debtor’s

     26    legal and equitable interests in the property).       This court disagrees.

     27    Perl involves a post-foreclosure sale unlawful detainer proceeding in

     28    which a writ of possession was issued.       But Perl’s holding is based on
                                                 13
Filed 06/08/21                             Case 21-20167                              Doc 50



      1    California Civil Code § 2924h(c), which specifically extinguishes the

      2    former owner’s rights after nonjudicial foreclosure.   That section

      3    reads,

      4          For the purposes of this subdivision, the trustee's sale
                 shall be deemed final upon the acceptance of the last and
      5          highest bid, and shall be deemed perfected as of 8 a.m. on
                 the actual date of sale if the trustee's deed is recorded
      6          within 18 calendar days after the sale, or the next
                 business day following the 18th day if the county recorder
      7          in which the property is located is closed on the 18th day.
      8    California Civil Code § 2924h(c).

      9          In contrast, a decree of specific performance is an order only

     10    compelling a seller of real estate to complete the transaction, e.g.,

     11    convey title, Rogers v. Davis, 28 Cal.App.4th 1215, 1221 (1994).      It

     12    does not extinguish the sellers’ legal and/or equitable rights.

     13    Moreover, the Tehama County Superior Court did not consider the

     14    seller’s rights in its order.    Order for Specific Performance 4:20-

     15    5:3, Watson v. Confer, No. 20CI000087 (Tehama County Superior Court

     16    April 15, 2021), ECF No. 24 (authorizing the Watsons to use an

     17    expedited contempt mechanism to enforce the specific performance

     18    order).

     19          A.   The State Court’s Specific Performance Order Did Not
                      Extinguish the Confers’ Rights in 295 San Joaquin Drive
     20
                 When a Chapter 13 bankruptcy is filed an estate is created.     11
     21
           U.S.C. § 541(a).   That estate holds “all legal or equitable interests
     22
           of the debtor in property as of the commencement of the case.”    Id.
     23
           State, not federal, law “determine[s] property interests in bankruptcy
     24
           proceedings.”   Perl, 811 F.3d at 1127; Butner v. United States, 440
     25
           U.S. 48, 54-55 (1979). It is only when the debtor’s legal and
     26
           equitable interests have both been extinguished prior to the petition
     27
           that a debtor, and by extension the estate, has no interest in
     28
                                                 14
Filed 06/08/21                             Case 21-20167                              Doc 50



      1    property.     Perl, at 1127-1130 (properly noticed non-judicial

      2    foreclosure sale and timely recordation of deed extinguishes legal

      3    interest, Cal. Civ. Code § 2924h(c), writ of possession extinguishes

      4    equitable right of possession after foreclosure sale).

      5          California courts have long understood that a buyer who obtains a

      6    specific performance decree becomes the equitable owner of the

      7    property, and the seller retains legal title until the buyer fully

      8    performs the contract.    Willis v. Wozencraft, 22 Cal. 607, 616-617

      9    (1863); Miller v. Waddingham, 91 Cal. 377, 380 (1891).

     10          However, a contract for the sale of real estate may be
                 specifically enforced by the purchaser, equity regarding as
     11          done that which ought to be done; it considers the
                 purchaser to be the owner of the land. The vendor who
     12          retains the legal title as security for the payment of the
                 purchase price has no greater rights than he would possess
     13          if he had conveyed the land and taken back a mortgage. The
                 vendee, particularly after he goes into possession of the
     14          land under an executory contract, is for all purposes the
                 owner and the vendor retains mere legal title.
     15
           Elliott v. McCombs, 17 Cal.2d 23, 31 (1941) (internal citations
     16    omitted) (emphasis added).
     17          Like Elliott, the state court issued a decree of specific

     18    performance.     Order of Specific Performance, Watson v. Confer, No.

     19    20CK000087 (Tehama County Superior Court October 7, 2020), ECF No. 24.

     20    It ordered the Confers to sign escrow instructions and a deed.    Id. at

     21    3:18-4:8. It also threatened the Confers with contempt for non-

     22    compliance.    Id. at 4:20-5:3. But it went no further; such an order is

     23    not self-effectuating.    Had the Watsons wished to enforce that order

     24    they would have needed to ask the court to appoint the Clerk of the

     25    Court as elisor to sign the escrow instructions and deed on the

     26    Confers’ behalf.    Cal. Code of Civ. Proc. § 128(a)(4); Blueberry

     27    Properties, LLC v. Chow, 230 Cal.App.4th 1017, 1020-1021 (2014); Rayan

     28    v. Dykeman, 224 Cal.App.3d 1629, 1635 fn. 2 (1990). The Watsons did
                                                 15
Filed 06/08/21                             Case 21-20167                                 Doc 50



      1    not do so.    Neither the escrow instructions, nor the deed, were signed

      2    by the Confers or the Clerk of the Tehama County Superior Court and

      3    there is no indication that the Watsons delivered the balance of the

      4    purchase price into escrow.    For these reasons, the Confers retained

      5    legal title to 295 San Joaquin Drive, Red Bluff on the date of the

      6    petition.

      7          B.     The State Court’s Order Does Not Bind this Court
      8          The Watsons argue that the Rooker-Feldman doctrine controls this

      9    court’s decision.    It does not.   The Watsons conflate the Rooker-

     10    Feldman doctrine with the doctrine of res judicata (claim and issue

     11    preclusion).     The Rooker-Feldman doctrine is a jurisdictional

     12    limitation on this court; it “preclude[s] “de facto appeals” from

     13    state court judgments—i.e., when a federal plaintiff asserts as a

     14    legal wrong an allegedly erroneous decision by a state court and seeks

     15    relief from a state court judgment based on that decision.”        Virginia

     16    A. Phillips and Karen L. Stevenson, California Practice Guide: Federal

     17    Civil Procedure Before Trial, Subject Matter Jurisdiction § 2:4945

     18    (Rutter Group 2021); 28 U.S.C. § 1257.      It “applies only when the

     19    federal plaintiff was a party to the state case and is challenging an

     20    adverse decision by the state court.”      Id. at § 2:4950.   That is not

     21    the case here.

     22          In contrast, “[f]ederal courts must give the same res judicata

     23    effect to state court judgments that courts of that state would give

     24    (28 U.S.C. § 1738—“full faith and credit”).”     Id.   Here, the debtors

     25    are not asking this court to review, reverse or modify the state

     26    court’s order of specific performance; rather, they are resisting the

     27    Watsons’ motion for stay relief and are doing so under well-settled

     28    circuit precedent.    Alexander, 670 F.2d at 887-888.
                                                 16
Filed 06/08/21                           Case 21-20167                                Doc 50



      1               1.   Res Judicata - Issue preclusion

      2          In federal courts, issue preclusion is determined by law of the

      3    state in which the underlying judgment was rendered. Gayden v.

      4    Nourbakhsh (In re Nourbakhsh), 67 F.3d 798, 800 (9th Cir. 1995).    “The

      5    party seeking to employ issue preclusion bears the burden of showing

      6    its applicability.”   In re Javahery, No. 2:14-BK-33249-DS, 2017 WL

      7    971780, at *5 (B.A.P. 9th Cir. Mar. 14, 2017), aff'd, 742 F. App'x 307

      8    (9th Cir. 2018), citing Vella v. Hudgins, 20 Cal. 3d 251, 257 (1977).

      9    California courts may apply issue preclusion when the following five

     10    elements are satisfied.

     11          First, the issue sought to be precluded from relitigation
                 must be identical to that decided in a former proceeding.
     12          Second, this issue must have been actually litigated in the
                 former proceeding. Third, it must have been necessarily
     13          decided in the former proceeding. Fourth, the decision in
                 the former proceeding must be final and on the merits.
     14          Finally, the party against whom preclusion is sought must
                 be the same as, or in privity with, the party to the former
     15          proceeding.

     16    In re Harmon, 250 F.3d 1240, 1245 (9th Cir. 2001) (emphasis
           added).
     17
                 California recognizes issue preclusion for default judgments but
     18
           limits its application.
     19
                 The mere fact that “judgment was secured by default does
     20          not warrant the application of a special rule.” Williams v.
                 Williams (In re Williams' Estate), 36 Cal.2d 289, 223 P.2d
     21          248, 252 (1950). California law does, however, place two
                 limitations on this general principle. The first is that
     22          collateral estoppel applies only if the defendant “has been
                 personally served with summons or has actual knowledge of
     23          the existence of the litigation.” In re Harmon, 250 F.3d at
                 1247 (quoting Williams, 223 P.2d at 254). Collateral
     24          estoppel, therefore, only applies to a default judgment to
                 the extent that the defendant had actual notice of the
     25          proceedings and a “full and fair opportunity to
                 litigate.” Id. at 1247 n. 6.
     26
                 The second limitation, in the context of a default
     27          judgment, is that a decision has a preclusive effect in
                 later proceedings “only where the record shows an express
     28          finding upon the allegation” for which preclusion is
                                               17
Filed 06/08/21                             Case 21-20167                               Doc 50



      1          sought. Williams, 223 P.2d at 254. But, as we recognized
                 in In re Harmon, “the express finding requirement can be
      2          waived if the court in the prior proceeding necessarily
                 decided the issue.” 250 F.3d at 1248. In such
      3          circumstances, an express finding is not required because
                 “if an issue was necessarily decided in a prior proceeding,
      4          it was actually litigated.” Id.

      5    In re Cantrell, 329 F.3d 1119, 1123–24 (9th Cir. 2003) (emphasis
           added).
      6
                 Two of the elements for application of issue preclusion are
      7
           lacking here.    First, the state court judgment was not final.    A
      8
           judgment is final for the purposes of issue preclusion “while an
      9
           appeal remains pending or while the period for filing an appeal has
     10
           not yet expired. Kay v. City of Rancho Palos Verdes, 504 F.3d 803 (9th
     11
           Cir. 2007l) (applying California law); Franklin & Franklin v. 7 Eleven
     12
           Owners for Fair Franchising, 85 Cal.App.4th 1168, 1174 (2000); see
     13
           also Cal. R. of Court 8.104(a)(1)(C) (ordinarily an appeal must be
     14
           filed not later than 180 days after entry of judgment)”; Javahery,
     15
           2017 WL 971780 at *5.     Here, the court issued a specific performance
     16
           order.   But judgment was never entered and the time for an appeal did
     17
           not expire.     As a result, issue preclusion is not applicable.
     18
                 Second, because the state court judgment occurred in the context
     19
           of default judgment, res judicata may only be applied where the record
     20
           contains express findings on the issue for which preclusion is sought
     21
           or, absent express findings, where the issue was necessarily decided.
     22
           Cantrell, 329 F.3d at 1123–24.     Stay relief and rejection of executory
     23
           contracts are federal—not state—issues, 11 U.S.C. §§ 362(d),
     24
           365(d)(2); Gruntz, 202 F.3d at 1083-1084.       As a consequence, these
     25
           issues were not and could not have been considered by the state court.
     26
           For these reasons, res judicata is not applicable here.
     27

     28
                                                 18
Filed 06/08/21                           Case 21-20167                              Doc 50



      1               2.   Rooker-Feldman

      2          “Under the [Rooker-Feldman] doctrine, inferior federal courts

      3    are precluded from reversing or modifying a state court judgment on

      4    the merits where the issues decided in the state court are

      5    ‘inextricably intertwined’ with the federal issue before the court.”

      6    Pavelich v. McCormick, Barstow, Sheppard, Wayte & Carrut LLP (In re

      7    Pavelich), 229 B.R. 777, 782 (9th Cir. BAP 1999); Exxon Mobile Corp.

      8    v. Saudi Basic Indus. Corp., 544 U.S. 280, 292-293 (2005); Rooker v.

      9    Fidelity Trust Co., 263 U.S. 413, 415 (1923); District of Columbia

     10    Court of Appeals v. Feldman, 460 U.S. 462, 483 (1983).   State court

     11    losers may not challenge that judgment in a lower federal court.

     12    Johnson v. De Grandy, 512 U.S. 997, 1005-1006 (1994).

     13          Rooker-Feldman has four elements:

     14          [1] the federal court plaintiff must have lost in state
                 court; [2] the plaintiff must complain of injuries caused
     15          by the state court judgment; [3] the plaintiff must be
                 asking the district court to review and reject that
     16          judgment; and [4] the state court judgment must have been
                 rendered before the district court proceedings commenced
     17          (i.e., Rooker-Feldman has no application to federal court
                 suits proceeding in parallel with ongoing state court
     18          litigation).

     19    Virginia A. Phillips and Karen L. Stevenson, California Practice

     20    Guide: Federal Civil Procedure Before Trial, Subject Matter

     21    Jurisdiction § 2:4946 (Rutter Group 2021).

     22          Two exceptions to the Rooker-Feldman doctrine exist: writs of

     23    habeas corpus, See Plyler v. Moore, 129 F.3d 728, 732 (4th Cir. 1997);

     24    Ritter v. Ross, 992 F.2d 750, 753 (7th Cir. 1993); Blake v. Papadakos,

     25    953 F.2d 68, 71 n. 2 (3d Cir. 1992); and core proceedings in

     26    bankruptcy cases.   Gruntz, 202 F.3d at 1083-1084 (bankruptcy courts

     27    have exclusive jurisdiction over core matters); In re Dunbar, 245 F.3d

     28    1058, 1061-1064 (9th Cir. 2001); In re McGhan, 288 F.3d 1172, 1181-

                                               19
Filed 06/08/21                             Case 21-20167                              Doc 50



      1    1182 (9th Cir. 2002); March, Ahart & Shapiro, California Practice

      2    Guile: Bankruptcy, Governing Law, Jurisdiction and Venue § 1:275

      3    (Rutter Group 2020).

      4          Even if the court construed the debtor’s arguments as a request

      5    to review the state court’s order for specific performance, it would

      6    fall within the bankruptcy core matter exception to the Rooker-Feldman

      7    doctrine.    The scope of the stay and the decision to modify, or not to

      8    modify it, are core and fall within the exclusive jurisdiction of this

      9    court.     28 U.S.C. §§ 157(b)(2)(A), (G), 1334(b); Gruntz, 202 F.3d at

     10    1083-1084. Likewise, the assumption or reject of executory leases fall

     11    within this court’s exclusive jurisdiction. 28 U.S.C. §

     12    157(b)(2)(A)(O); Alexander, 670 F.2d at 887-888; In re Turbowind,

     13    Inc., 42 B.R. 579, 583 (Bankr. S.D. Cal. 1984).       For these reasons,

     14    the Rooker-Feldman doctrine is not applicable here.

     15          C.     The Confirmed Plan Binds the Watsons
     16          As a rule, a confirmed plan binds the debtors and their

     17    creditors.    “The provisions of a confirmed plan bind the debtor and

     18    each creditor, whether or not the claim of such creditor is provided

     19    for by the plan, and whether or not such creditor has objected to, has

     20    accepted, or has rejected the plan.”       11 U.S.C. § 1327(a).   “After

     21    confirmation, creditors ordinarily cannot assert any interest other

     22    than as provided in the plan.” March, Ahart & Shapiro, California

     23    Practice Guile: Bankruptcy, Governing Law, Chapter 13 Cases § 13:1090

     24    (Rutter Group 2020), citing In re Evans, 30 B.R. 530, 531-532 (9th Cir

     25    BAP 1983).

     26          But creditors without notice of the Chapter 13 case are not bound

     27    by the terms of a confirmed plan.     In re Linkous, 990 F.2d 160, 162

     28    (4th Cir. 1993); Aboody v. U.S. (In re Aboody), 223 B.R. 36, 40 (1st
                                                 20
Filed 06/08/21                            Case 21-20167                               Doc 50



      1    Cir. BAP 1998).    In most instances, creditors receive notice of a

      2    Chapter 13 case when the Clerk of the Court serves the Notice of

      3    Chapter 13 Bankruptcy Case.    11 U.S.C. S§ 342(a), 521(1) (debtor must

      4    schedule the names and addresses of all creditors); Fed. R. Bank. P.

      5    2002(a)(1), (b), (f); Official Form 309.       The Clerk of the Court

      6    serves that notice on the list of creditors provided by the debtor.

      7          In a voluntary case, the debtor shall file with the
                 petition a list containing the name and address of each
      8          entity included or to be included on Schedules D, E/F, G,
                 and H as prescribed by the Official Forms. If the debtor is
      9          a corporation, other than a governmental unit, the debtor
                 shall file with the petition a corporate ownership
     10          statement containing the information described in Rule
                 7007.1. The debtor shall file a supplemental statement
     11          promptly upon any change in circumstances that renders the
                 corporate ownership statement inaccurate.
     12
           Fed. R. Bankr. P. 1007(a)(1) (emphasis added).
     13
                 But notice of the Chapter 13 case served only on the creditor’s
     14
           attorney is sufficient if there is “a nexus between the creditor’s
     15
           retention of the attorney and the creditor’s claim against the debtor.
     16
           Vicenty v. Sandoval (In re San Miguel Sandoval), 327 B.R. 493, 508
     17
           (1st Cir. BAP 2005); In re Schicke, 290 B.R. 792, 802-803 (10th Cir.
     18
           BAP 2003).
     19
                 Here, the Watsons were omitted from the list of creditors filed
     20
           by the debtor.    Verification of Master Address List, January 20, 2021,
     21
           ECF No. 2.   But Steven Dean of the Dean Law Firm, Inc., who
     22
           represented the Watsons in their dispute with the Confers, was
     23
           included on the Verification of Master Address List and did received
     24
           timely notice of the Chapter 13 case.     This is precisely the nexus
     25
           contemplated by Sandoval and by Schicke.       The Watsons had notice of
     26
           the Confers’ chapter 13 bankruptcy and are bound by the terms of the
     27
           confirmed plan.
     28
                                                21
Filed 06/08/21                           Case 21-20167                               Doc 50



      1          Here, the plan rejected all executory contracts.   The Confers’

      2    plan provided:

      3          Debtor assumes the executory contracts and unexpired listed
                 below. Debtor shall pay directly to the other party to the
      4          executory contract or unexpired lease, before and after
                 confirmation of this plan and whether or not a proof of
      5          claim is filed, all post-petition monthly payments required
                 by the lease or contract.   Unless a different treatment is
      6          required by 11 U.S.C. § 365(d)(1) and is set out in section
                 7, the Nonstandard Provisions pre-petition arrears shall be
      7          paid in full. Trustee shall pay the monthly dividend
                 specified in the table below on account of those arrears.
      8
                 Any executory contract or unexpired lease not listed…below
      9          is rejected.
     10          Name of Other Party to Executory Contract/Unexpired Lease
                 [debtors inserted the word] ‘-None-.’”
     11
           Plan §§ 4.01-4.02, January 25, 2021, ECF No. 12; see also Order
     12
           Confirming Plan, April 16, 2021, ECF No. 27.   That the Confers did not
     13
           identify the Watsons’ interest as an executory contract does not
     14
           affect that result.
     15
                 The Confers’ schedules and plan signal treatment of the Watsons’
     16
           claim as an unsecured debt and rejection of the executory contract.
     17
           The Watsons had specific and timely notice of the case, the deadlines,
     18
           and their treatment under the plan through their counsel Steven Dean.
     19
           As a result, at least absent revocation of the confirmation order, 11
     20
           U.S.C. § 1330, conversion, 11 U.S.C. § 348(c), Harris v. Viegelahn,
     21
           575 U.S. 510 (2015), or dismissal, 11 U.S.C. § 349, the plan binds the
     22
           Watsons, and the Residential Purchase Agreement has been properly
     23
           rejected and is of no force or effect.
     24
                 D.   Stay Relief
     25
                      1.    As to the estate
     26
                 As to the estate, the stay lifts when the property is no longer
     27
           property of the estate.   11 U.S.C. § 362(c)(1).   Unless the plan or
     28
                                               22
Filed 06/08/21                              Case 21-20167                                    Doc 50



      1    order confirming the plan provides otherwise, confirmation of a

      2    Chapter 13 plan revests property in the debtor. 11 U.S.C. § 1306(b),

      3    1327(b); California Franchise Tax Board v. Jones (In re Jones), 657

      4    F.3d 921, 927-930 (9th Cir. 2011).

      5            Here, the plan revested property in the debtor upon confirmation.

      6    Plan § 6.01, January 25, 2021, ECF No. 12. As a matter of law, the

      7    stay lifted as to property of the estate upon plan confirmation.

      8    Order, April 16, 2021, ECF No. 27.      As to the estate, the issue is

      9    moot.

     10                 2.     As to the debtors and the debtors’ property
     11            As to the debtors and their property, including 295 San Joaquin

     12    Drive, Red Bluff, California, the stay remains in effect.           11 U.S.C. §

     13    362(c)(2) (stay remains until the case is closed or dismissed or a

     14    discharge is granted).

     15            Relief may be granted for cause or because there is no equity in

     16    the property and the property it is not necessary for an effective

     17    reorganization.      11 U.S.C. § 362(d).    Cause does not exist.     11 U.S.C.

     18    § 362(d)(1).      The Confers have effectively rejected their executory

     19    contract with the Watsons and have elected to treat them as unsecured

     20    creditors.     As a consequence, the existence of inchoate specific

     21    performance litigation in state court does not constitute cause for

     22    stay relief.

     23            Moreover, the Confers have equity in 295 San Joaquin.        Equity

     24    means the fair market value of the property less the amount due on

     25    secured claims.      In re Mellor, 734 F.2d 1396, 1400, fn. 2 (9th Cir.

     26    1984); Stewart v. Gurley, 745 F.2d 1194, 1196 (9th Cir. 1984).           The

     27    property is valued at $255,000.      Schedule A/B, February 1, 2021, ECF

     28    No. 13; see also Decl. Charlotte Confer p. 2, May 4, 2021, ECF No. 39
                                                  23
Filed 06/08/21                             Case 21-20167                                   Doc 50



      1    (valuing property $280,0000).     The first trust deed holder, New Rez,

      2    LLC is owed $49,688.    Proof of Claim 6-1.     The second trust deed

      3    holder is owed $46,036. Proof of Claim 3-1.       The Confers’ equity is

      4    $159,276.    They have exempted $300,000.    Equity exits. This court will

      5    not grant stay relief under § 362(d)(2).

      6            As a result, as to the debtors and their property, the motion

      7    will be denied.

      8    VI.     CONCLUSION

      9            As to the estate, the motion will be denied as moot; as to the

     10    debtors and their property, including 295 San Joaquin Drive, Red

     11    Bluff, California, the motion will be denied.

     12            To be clear: Harlan Confer, Charlotte Confer and all of their

     13    property, e.g., 295 San Joaquin Drive, Red Bluff, California, remain

     14    under the wings of this court and continue to be protected by the

     15    stay.    11 U.S.C. § 362(a)(1), (a)(5), (a)(6).     Any further prosecution

     16    of Watson v. Confer, No. 20CI000087 (Tehama County Superior Court June

     17    8, 2020), or any action that arose out of the events described

     18    therein, whether against Harlan Confer and/or Charlotte Confer

     19    personally or to divest them of title, e.g., specific performance,

     20    will result in void orders and judgments and will subject all persons

     21    participating in that endeavor to an action for damages and/or

     22    contempt proceedings before this court.

     23            Assuming that the confirmation order is not revoked, the case is

     24    neither dismissed nor converted, and that that Harlan Confer and

     25    Charlotte Confer receive their discharge, any debt (including specific

     26    performance of the Residential Purchase Agreement) 7 will be forever

     27
           7 Excepting those debts determined non-dischargeable in Watson v. Confer, No.
     28    21-2024 (Bankr. E. D. Cal. 2021).
                                                  24
Filed 06/08/21                           Case 21-20167          Doc 50



      1    unenforceable.   11 U.S.C. § 524(a).

      2          The court will issue an order from chambers.

      3            June 08, 2021

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                  25
Filed 06/08/21                                    Case 21-20167                                            Doc 50



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Attorney for the Debtor(s)                    Barry Spitzer
                                                         980 9th Street, Ste 380
      7
                                                         Sacramento, CA 95814
      8    Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
                                                         Robert T. Matsui United States Courthouse
      9                                                  501 I Street, Room 7-500
                                                         Sacramento, CA 95814
     10
           Nancy Lee                                      Harlan Confer
     11    2763 Camino Del Rio S.                        295 San Joaquin Drive
           San Diego, CA 92108                           Red Bluff, CA 96080
     12    Charlotte Confer                              Dean Law Firm Inc.
     13
           295 San Joaquin Drive                         PO Box 994134
           Red Bluff, CA 96080                           Redding, CA 96099-4134
     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                          26
